Citation Nr: 0527286	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for degenerative 
arthritis in the hips.  

4.  Entitlement to service connection for degenerative 
arthritis in the knees.  

5.  Entitlement to service connection for degenerative 
arthritis in the back.  

6.  Entitlement to service connection for degenerative 
arthritis in the fingers.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 RO decision that denied service 
connection for degenerative arthritis of the hips, back, 
knees, and fingers.  

The veteran has also appealed from a February 2004 RO 
decision that denied service connection for hearing loss and 
tinnitus.  

Pursuant to an August 2, 2005 motion, this case has been 
advanced on the Board's docket under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claims have been obtained.  

2.  The currently demonstrated hearing loss is shown as 
likely as not to be due to the exposure to loud noise during 
his period of military service.  

3.  The currently demonstrated tinnitus disability is shown 
as likely as not to be due to the exposure to loud noise 
during his period of military service.  

4.  The veteran did not manifest a disorder of the hips, 
knees, fingers or back during his period of service in World 
War II or for many years thereafter.  

5.  The veteran currently is not shown to suffer from 
degenerative arthritis or other disorder of the hips, knees, 
fingers or back due to any event or incident of his military 
service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
hearing loss disability is due to disease or injury that was 
incurred in service.  38 U.S.C.A §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  The veteran is not shown to have a disability manifested 
by degenerative arthritis of the hips, knees, fingers or back 
due to disease or injury that was incurred in or aggravated 
by service; nor may any arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 
(West 2002). 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims for service connection 
for hearing loss and tinnitus, the VCAA is not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

With respect to his remaining service connection claims, The 
Board notes that in  VCAA letters dated in July 2001, 
February 2003, and August 2003 RO informed the veteran of the 
medical and other evidence needed to substantiate his claims 
and of what medical or other evidence he was responsible for 
obtaining.  VA also identified which evidence it was 
responsible for obtaining.  

In the February 2003 and the August 2004 Statements of the 
Case (SOC), the RO provided the veteran with the pertinent 
regulatory provisions regarding his claims of service 
connection.  The veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claims and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a 
personal hearing in April 2004.  

The Board notes that the veteran is receiving Social Security 
Administration (SSA) disability benefits; however, no SSA 
records have been associated with the veteran's claims file.  

In this regard, neither the veteran nor his representative 
has suggested that any records in the possession of the SSA 
are germane to the instant claims or requested that VA obtain 
any records from SSA.  Nor is there any indication that 
records from the SSA would be relevant to the issue on 
appeal.  

The SSA Administration Data printout is dated in August 2002 
and reflects the veteran was found to be disabled on January 
18, 1975.  It is noted that the veteran's claims file 
contains medical evidence of hip, back and other orthopedic 
complaints dated from 1973 forward.  

These records likely served as the factual basis for the 
January 1975 award of SSA disability benefits.  Accordingly, 
the Board finds that remand of the case to obtain any records 
from SSA is not warranted.  

Therefore, the facts relevant to the appellant's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the appellant's 
claim on the merits.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claims.   



Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  



Hearing Loss and Tinnitus

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The Board finds that the recent VA hearing testing shows that 
the veteran meets the criteria for service connection of a 
bilateral hearing disability with a 64 percent Maryland CNC 
Test discrimination score in the right ear, and 64 percent in 
the left ear.  

On the authorized audiological evaluation in April  2004, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
60
70
75
LEFT
55
55
65
75
80

While the examiner offered no etiology opinion, it was noted 
that the veteran was positive for noise exposure as a Navy 
gunner.  The examiner also noted the veteran's constant, 
bilateral tinnitus.  

The service records reflect the veteran's assignment to for 
submarine duty.  A notice of separation from Navy document 
reflects the veteran's classification as "ship's serviceman 
laundry."  A report of physical examination at separation in 
March 1946 reflects 15/15 hearing, bilaterally on whispered 
voice test.  

The veteran has testified that, during active service, he 
worked as a gunner's mate.  He had noise exposure from 
explosions and gunfire but was not provided any ear 
protection.  He stated he has had hearing loss and tinnitus 
since service.  

Post-service, worked as an insurance salesman.  The veteran 
reported no other acoustic trauma other than his military 
service.  

In this case, it is shown that the veteran has a bilateral 
hearing disability for VA purposes that is likely due to 
noise exposure experienced in connection with working on as a 
gunner's mate during active duty service.  

Clearly, from the record, the veteran has claimed having had 
hearing problems due to weapons fire noise exposure in 
service.  Further, there are no conflicting medical opinions 
regarding the etiology of the veteran's hearing impairment or 
tinnitus.  Significantly, the April 2004 VA examiner 
acknowledged the veteran's in-service noise exposure.  

Accordingly, the Board concludes that there is an approximate 
balance of positive and negative evidence regarding the 
question of whether the veteran's bilateral hearing and 
tinnitus had their onset as the result of the exposure to 
acoustic trauma during service.  

Therefore, by extending the benefit of the doubt to the 
veteran in this case, service connection for a bilateral 
hearing loss and tinnitus is warranted.  

Degenerative arthritis of the hips, knees, back and fingers

The veteran claims service connection for an arthritis 
condition in the hips, knees and back.  He has testified that 
this disability is a residual from injuries sustained while 
on active duty service.  

He claims that, while serving aboard the USS Chemung, he 
injured his back and hips from being knocked off a gun turret 
as a gunner's mate.  Also, he claimed that his fingers were 
caught up in a refueling cable causing injury and deep cuts.  
While assigned to the USS Consolation, the veteran claimed he 
received heat treatment for his hip pain.  

However, the medical record is negative for documentation of 
any in-service complaint, treatment or diagnosis of a 
condition of the hips, knees, back or fingers.  

A review of the veteran's service medical records does not 
reflect any treatment of the veteran's claimed injuries.  The 
veteran's discharge physical examination report dated in 
March 1976 was negative for any defects other than defective 
vision.  

The Board has reviewed the veteran's VA treatment records 
dated from 1992 to 2004.  The veteran complained of decreased 
sensation and motor skills in the hands.  There is 
radiographic evidence of degenerative changes in the dorsal 
and lumbar spine.  The record also contains evidence of total 
bilateral hip replacement in 1975 with subsequent hip 
fracture and revision with multiple dislocations.  

In a May 2001 VA primary care note, the examiner noted the 
veteran had been wheelchair bound for a seven-year period and 
would not likely walk again.   Also noted were the veteran's 
complaints of decreased sensation in the knees with edema in 
the right lower extremity.  

In a February 2003 primary care note, the physician noted the 
veteran's complaints of pain in the feet, hips, and hands 
with left hand numbness, tingling, and weakness.  

The private post-service medical records dated from 1974 to 
1993 reflect treatment for the veteran's hips to include 
total bilateral hip replacement and treatment for recurrent 
dislocation of hip prosthesis.  

In a report of consultation dated in July 1974, the veteran's 
physician noted the veteran's complaints of right flank and 
hip pain that dated back several years.  The veteran reported 
increasing hip and low back pain from November 1973 from his 
work as an insurance agent that required a good deal of 
walking in his daily activity.  It was also noted that the 
veteran was treated for exacerbation of herniated lumbar 
vertebral disc.  

In a May 2001 private orthopedic evaluation report, the 
veteran's physician reported the veteran's complaints of 
discomfort in the left leg and right hip.  X-rays showed an 
old stress fracture of the right hip with degenerative 
changes in the hips.  

While the veteran has claimed medical treatment for 
degenerative arthritis since service, there is no evidence of 
any arthritic condition of the hips, back, knees, or fingers 
that is related to the veteran's period of active duty.  

In fact, the documented medical evidence of record indicates 
the veteran's complaints of bilateral hip pain as early as 
1973, decades after his separation from military service in 
1946.  

The Board notes that the long gap between service and initial 
post-service complaint or treatment for an arthritic 
condition of the hips, back, knees, and fingers constitutes 
evidence against the veteran's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

In this regard, the veteran has claimed a continuity of 
symptoms related to his hips, knees, back and fingers.  
However, the competent evidence of record does not establish 
a causal connection between any currently demonstrated 
degenerative arthritic condition of the low back, knees, 
fingers or hips and service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  See also 38 C.F.R. § 3.102.  



ORDER

Service connection for a bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for degenerative arthritis of the hips is 
denied.  

Service connection for degenerative arthritis of the back is 
denied.  

Service connection for a degenerative arthritis of the knees 
is denied.  

Service connection for degenerative arthritis of the fingers 
is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


